         Case: 3:20-cv-01070-bbc Document #: 12 Filed: 05/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 FLOYD J. MORTON,

         Plaintiff,
                                                     Case No. 20-cv-1070-bbc
    v.

 JOHN DOE,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case with prejudice.




         /s/                                             5/13/2021
         Peter Oppeneer, Clerk of Court                        Date
